865 F.2d 1256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Christopher BROWN, Plaintiff-Appellant,v.Nelson D. STUBBS, Clerk of the Circuit Court for CecilCounty, Maryland, Defendant-Appellee.
No. 88-7728.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1988.Decided:  Jan. 3, 1989.

William Christopher Brown, appellant pro se.
Julia Melville Freit (Office of the Attorney General), for appellee.
Before MURNAGHAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
William Christopher Brown appeals from the district court's order granting summary judgment in favor of the defendant in Brown's action under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Stubbs, C/A No. 88-1125-H (D.Md. July 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.